Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it must be in one paragraph.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-17 are objected to because of the following informalities:  the claims do not recite an indefinite article such as “a” or “an” prior to the first word of each claim, such as “1. Assembly” which should be “1. An assembly”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Particularly, it is not described in the specification how the pin is fastened to the roller by means of the balance wheel, only that the pin may be carried by the balance wheel (par. 0045) which does not further provide how the pin is thus fastened to the roller.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 16 and 17, they recite “a timepiece movement” and thus it is not clear whether the timepiece movement claimed is the same as the one claimed already in Claim 14, in which case it should recite “said/the timepiece movement”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Eggar et al. (US 3462942 A, hereinafter “Eggar”), and further in view of Giger (US 4122665 A).
Regarding Claim 1, Egger discloses an assembly for a lever type escapement, including pallets [126], a roller [120] and a pin [123] fastened to said roller, intended, in a service position, to cooperate with one another and with a wheel whilst being safe against knocking (fig. 7), said pallets having no guard pin (fig. 7) and, on the other hand, a pallet fork [127] intended to cooperate with said pin and said roller and including first and second horns delimiting a pallet fork entry [horns of 127] (fig. 7), said roller being at least partly situated at the same level as said pin, in the direction of the thickness of said roller (fig. 5), said roller having an anti-overbanking wall of cylindrical general shape in which a notch is formed, in a region adjacent to said pin (fig. 7), said pallets, said roller and said pin being conformed and dimensioned in such a manner that, in said service position, said anti-overbanking wall is able to define an abutment for said first and second horns (fig. 7), said pallets, said roller and said pin being moreover conformed and dimensioned in such a manner that, in said service position, each of said first and second horns is able to penetrate to the interior of said notch exclusively when said pin is at least partly situated in said pallet fork entry (fig. 7 shows pallet fork 126 beginning to penetrate interior of the notch while the pin is situated in the pallet fork entry).
Eggar does not disclose on one end of the lever cooperating with an escape wheel, or an entry pallet and an exit pallet, intended to cooperate alternately with the escape wheel, and instead pertains to the oscillation of a balance in combination with a lever and an index wheel.  
Giger disclose a similar pallet lever which on one end cooperates with an escape wheel [1] via an entry pallet [7b] and exit pallet [7a] intended to cooperate alternately with the escape wheel and on the other end a pallet fork [7c] intended to cooperate with a pin [6] and a roller [5].  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that from the disclosure of Giger, the invention of Eggar could be modified so that the pallet lever cooperates directly with the escape wheel instead of the indexing wheel via the entry and exit pallets of Giger and doing so is disclosed by Giger as well known in the art for forming shared pulse escapements (col. 1 lines 13-18).   
Regarding Claim 10, Eggar discloses a lever assembly including pallets [126], 
a roller [120] and a pin [123] fastened to said roller, intended, in a service position, to cooperate with one another and with a wheel whilst being safe against knocking (fig. 7), 
said pallets having no guard pin (fig. 7) and on one side a pallet fork [127]  intended to cooperate with said pin and said roller and including first and second horns delimiting a pallet fork entry [horns of 127] (fig. 7), said roller being at least partly situated at the same level as said pin, in the direction of the thickness of said roller (fig. 5), said roller having an anti- overbanking wall of cylindrical general shape in which a notch is formed, in a region adjacent to said pin (fig. 7), said pallets, said roller and said pin being conformed and dimensioned in such a manner that, in said service position, said anti-overbanking wall is able to define an abutment for said first and second horns (fig. 7), said pallets, said roller and said pin being moreover conformed and dimensioned in such a manner that, in said service position, each of said first and second horns is able to penetrate to the interior of said notch exclusively when said pin is at least partly situated in said pallet fork entry (fig. 7 shows pallet fork 126 beginning to penetrate interior of the notch while the pin is situated in the pallet fork entry).
Eggar does not explicitly disclose timepiece movement including a lever type escapement including an assembly associated with an escape wheel and including an entry pallet and an exit pallet intended to cooperate alternately with said escape wheel.  
Giger disclose a similar pallet lever and timepiece movement (claim 1) which on one end cooperates with an escape wheel [1] via an entry pallet [7b] and exit pallet [7a] intended to cooperate alternately with the escape wheel and on the other end a pallet fork [7c] intended to cooperate with a pin [6] and a roller [5].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that from the disclosure of Giger, the invention of Eggar could be modified so that the pallet lever cooperates directly with the escape wheel instead of the indexing wheel via the entry and exit pallets of Giger and doing so is disclosed by Giger as well known in the art for forming shared pulse escapements (col. 1 lines 13-18).   

Regarding Claim 14, Timepiece movement including a lever assembly including pallets [126], a roller [120] and a pin [123] fastened to said roller, intended, in a service position, to cooperate with one another and with said escape wheel whilst being safe against knocking (fig. 7), said pallets having no guard pin (fig. 7) and including, a pallet fork intended to cooperate with said pin and said roller and including first and second horns delimiting a pallet fork entry [horns of 127] (fig. 7), said roller being at least partly situated at the same level as said pin, in the direction of the thickness of said roller (fig. 5), said roller having an anti-overbanking wall of cylindrical general shape in which a notch is formed, in a region adjacent to said pin (fig. 7), said pallets, said roller and said pin being conformed and dimensioned in such a manner that, in said service position, said anti-overbanking wall is able to define an abutment for said first and second horns (fig. 7), said pallets, said roller and said pin being moreover conformed and dimensioned in such a manner that, in said service position, each of said first and second horns is able to penetrate to the interior of said notch exclusively when said pin is at least partly situated in said pallet fork entry (fig. 7 shows pallet fork 126 beginning to penetrate interior of the notch while the pin is situated in the pallet fork entry).
Eggar does not explicitly disclose a lever type escapement including an assembly associated with an escape wheel and including an entry pallet and an exit pallet intended to cooperate alternately with said escape wheel.  
Giger disclose a similar pallet lever which on one end cooperates with an escape wheel [1] via an entry pallet [7b] and exit pallet [7a] intended to cooperate alternately with the escape wheel and on the other end a pallet fork [7c] intended to cooperate with a pin [6] and a roller [5].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that from the disclosure of Giger, the invention of Eggar could be modified and implemented in a timepiece movement so that the pallet lever cooperates directly with the escape wheel instead of the indexing wheel via the entry and exit pallets of Giger and doing so is disclosed by Giger as well known in the art for forming shared pulse escapements (col. 1 lines 13-18).   
	Regarding Claim 16, Eggar further discloses a timepiece including the lever type assembly, and it would thus be obvious to a person of ordinary skill in the art from the modification of Eggar and Giger to use the timepiece movement within a timepiece.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eggar combined with Giger as applied to claim 1 above, and further in view of Cusin et al. (US 20150268631 A1, hereinafter “Cusin”).

Regarding Claim 4, Eggar combined with Giger as applied above to claim 1 does not explicitly disclose the pin being fastened to the roller by means of a support made as one with the roller.
Cusin discloses a pin and roller made in one piece (par. 0006) and thus fastening the pin and roller by support in the form of being in one-piece.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eggar and Giger so that the roller and pin are made in one piece as taught by Cusin for the benefit that according to this invention it is possible to uncouple the mainly tribological function of the impulse pin from the main attachment function of the electroformed portion by selecting a material that adapts perfectly to its own function (par. 0007).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eggar combined with Giger as applied to claim 1 above, and further in view of Gummersall (US 2481213 A).  

Regarding Claim 11, Eggar and Giger do not disclose that the distance between the rotation axes of said pallets and of said roller is at least equal to twice the distance between the rotation axes of said pallets and of said escape wheel.  
	Gummersall discloses a lever escapement for a timepiece assembly in which the distance between the rotation axes of said pallets and of said roller is at least equal to twice the distance between the rotation axes of said pallets and of said escape wheel (fig. 1, annotated below to show the distances in which the distance between the rotation axes of the pallets and escape wheel is measured by one length, and the distance between the rotation axes of the pallets and the roller is greater than two of the same lengths).  

    PNG
    media_image1.png
    447
    487
    media_image1.png
    Greyscale

Gumersall Fig. 1
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a modification to the lever escapement assembly of Eggar and Giger such that the entry and exit pallets are replaced by entry and exit pallet arms with pins on the outer ends of flat springs for the benefit of providing a silent lever escapement (col. 1 line 1-2) and thus adjusting the pallet lever and escapement wheel location of Eggar and Giger to match that of Gumersall.  

Claim 12 is are rejected under 35 U.S.C. 103 as being unpatentable over Eggar combined with Giger as applied to claim 10 above, and further in view of Nicholas (US 3630018 A).  

Regarding Claim 12, Eggar and Giger do not disclose that the rotation axes of said escape wheel, of said pallets and of said roller are coplanar.
Nicholas discloses a conventional lever escapement in which the escape rotation axes of the escape wheel, pallets, and roller are coplanar (fig. 1).


    PNG
    media_image2.png
    594
    497
    media_image2.png
    Greyscale

Abe Fig. 2
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the arrangement of the pallet lever, escapement, and roller of Eggar and Giger to take the shape of a conventional coplanar escapement assembly as disclosed by Nicholas with banking pins to maintain the travel of the pallet lever without recoil as taught by Nicholas (col. 1 lines 35-39).

Claim 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eggar combined with Giger as applied to claim 14 above, and further in view of Nicholas (US 3630018 A).  

Regarding Claim 15, Eggar and Giger do not disclose banking pins arranged on respective opposite sides of said pallets to define its maximum angle of travel
	Nicholas discloses a lever escapement assembly having banking pins arranged on respective opposite sides of said pallets to define its maximum angle of travel (col. 1 lines 24-32).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed inventio to adjust the arrangement of the pallet lever, escapement, and roller of Eggar and Giger to take the shape of a conventional coplanar escapement assembly as disclosed by Nicholas with banking pins to maintain the travel of the pallet lever without recoil as taught by Nicholas (col. 1 lines 35-39).
Regarding Claim 17, Eggar further discloses a timepiece including the lever type assembly, and it would thus be obvious to a person of ordinary skill in the art from the modification of Eggar and Giger to use the timepiece movement within a timepiece.  

Allowable Subject Matter
Claims 2-3, 5-6, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2, prior art does not disclose, taken alone or in combination, the limitation of claim 1 in addition to limitation that in a knocking situation, the distance between the point of contact of said pin on said external wall of the horn concerned and the end of said external wall nearest said internal wall is greater than the distance between said pin and that of the junctions between said anti-overbanking wall and said notch nearest the horn concerned.
Regarding Claims 3, 5, and 6, they depend from claim 2.
Regarding Claim 13, prior art does not disclose, taken alone or in combination, a lever type escapement which has both the limitations of claim 11 in which the distance between the rotation axes of said pallets and of said roller is at least equal to twice the distance between the rotation axes of said pallets and of said escape wheel and the added limitation of claim 13 that the rotation axes of said escape wheel, of said pallets and of said roller are coplanar.

Citation of Relevant Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Marechal et al. (US 20150103637 A1) discloses a pallet fork which includes an entry horn and an exit horn, the impulse-pin including a first cam portion configured to engage the entry horn, and a second cam portion configured to engage the exit horn.
Kruettli et al. (CH 699273 B1) discloses an escapement anchor for a clockwork movement comprises first and second horn and a safety member performing the function of a guard pin in which the safety member is in the form of a bridge connecting the horns between them.
GB 679416 A discloses a lever escapement characterized in that two stops are provided on the lever horns and are adapted to cooperate with a ring segment integral with the balance staff so as to prevent overbanking of the lever

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844      



/EDWIN A. LEON/Primary Examiner, Art Unit 2833